Citation Nr: 0607662	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  00-20 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2. Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's father, mother and brother.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. The veteran had a hearing before the 
RO in August 1999 and the transcript is of record.

The case was brought before the Board in February 2005, at 
which time the claim for service connection for schizophrenia 
was reopened, and that claim, along with the PTSD claim, were 
remanded to allow the Agency of Original Jurisdiction (AOJ) 
to further assist the veteran in the development of his 
claims, to include affording him a VA examination. The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal.  According to an April 2005 Report of 
Contact, the veteran does not want a hearing before the 
Board.


FINDINGS OF FACT

1. The RO first denied service connection for PTSD in 
February 1989, which was confirmed by an August 1990 Board 
decision. The veteran appealed the case to the United States 
Court of Veterans Appeals, which denied the claim in April 
1992 for lack of jurisdiction. 

2. In November 1996, the RO found no new and material 
evidence sufficient to reopen the claim for PTSD. The veteran 
did not perfect an appeal, making it the last final decision. 

3.  Evidence received since the November 1996 decision is 
largely cumulative to, or redundant of, evidence then of 
record; it does not relate directly and substantially upon 
the specific matter under consideration. 

4.  There is no showing of a psychiatric disorder during 
service or within the first year after service.

5. The preponderance of the evidence is against a finding 
that the veteran's current schizophrenia is causally related 
to his active service.


CONCLUSIONS OF LAW

1. Evidence received since the November 1996 rating decision 
is not new and material and a claim of service connection for 
PTSD may not be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156 (2001).

2. The veteran did not incur schizophrenia as a result of his 
military service nor can it be presumed that this condition 
began during service. 38 U.S.C.A. §§ 1110, 1131, and 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his experienced symptoms. See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994). He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).



New and Material Evidence (PTSD)

The veteran first claimed service connection for PTSD in 
1988.  After that claim was denied, he appealed to the Board, 
and an August 1990 Board decision denied the claim.  His 
appeal to the United States Court of Appeals for Veterans 
Claims was dismissed.  Therefore, he again applied for 
service connection in 1996, and a November 1996 rating 
decision declined to reopen the claim.
  
Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence was received from the 
appellant within the appeal period.  Therefore, the November 
1996 rating decision is final. 

At the time of the last final decision, in November 1996, the 
only evidence in the record in support of the veteran's claim 
were his own statements relaying in-service stressful 
incidents. 

Since November 1996, the record contains additional medical 
records tracking the veteran's psychiatric treatment through 
June 2004, all relevant records from the Social Security 
Administration (SSA), and an August 2005 VA psychiatric 
examination. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   



"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date, in October 1998.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran claims that he currently has PTSD as a result of 
a friend's in-service death and as a result of having to 
guard nuclear weapons while in the Air Force. According to 
the veteran, his best friend died by walking into a propeller 
on the flight line in Okinawa. The veteran did not witness 
the death, but allegedly suffered a breakdown soon after 
while standing guard over nuclear weapons.

The RO, in denying his claim, found no evidence of a current 
diagnosis for PTSD or any medical evidence linking his 
alleged PTSD with any remote incident of service.  

Accordingly, for evidence to "bear directly and 
substantially" upon the specific matter under consideration, 
it would have to tend to show that the veteran currently has 
PTSD and that his PTSD is causally linked to some in-service 
occurrence. No competent evidence received since the November 
1996 decision tends to do so.

The veteran's outpatient treatment records from February 2004 
to June 2004 as well as the SSA medical records document the 
veteran's ongoing treatment for schizophrenia. The records do 
not include a diagnosis for PTSD. 

Rather, the additional medical evidence submitted merely 
shows the veteran's continuing treatment for schizophrenia. 
In fact, the veteran's testimony suggests that no physician 
has ever diagnosed him with PTSD. 

The Board notes that the veteran's March 2004 statement, 
reporting alleged in-service stressors responsible for his 
mental condition, is "new" evidence. Under the 
circumstances, however, the veteran's statement does not 
constitute "material" evidence. That is, the veteran has 
not demonstrated he has medical training, expertise, or 
credentials that would qualify him to render a competent 
opinion regarding medical causation. His lay opinion that he 
has PTSD as a result of in-service stressful incidents is not 
competent evidence, and cannot be deemed "material" for 
purposes of reopening the veteran's claim. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). Where, as here, 
the determinative issue is one of medical diagnosis or 
causation, competent medical evidence is required. Lay 
assertions are insufficient to reopen a claim under 38 U.S.C. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

No competent evidence received since November 1996 relates to 
the matter under consideration. That is, no additional 
evidence received shows a current diagnosis of PTSD or links 
such a condition to the veteran's alleged in-service 
stressful incidents.

Accordingly, the additional evidence received is not new and 
material and the claim may not be reopened. Until the veteran 
meets his threshold burden of submitting new and material 
evidence sufficient to reopen his claim, the benefit of the 
doubt doctrine does not apply. Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Service Connection (Schizophrenia)

The veteran's contention here is that his current 
schizophrenia first manifested itself while in service. 
Specifically, in a November 1988 statement, the veteran 
alleges that he first suffered delusions in service when he 
saw a dragon, but was afraid to tell anyone. 

The veteran's service medical records do not have any record 
of complaints or treatment for any psychiatric condition. No 
diagnosis of schizophrenia was rendered in-service and the 
veteran's entrance and exit examinations were devoid of any 
mental or physical abnormalities. Accordingly, the medical 
evidence does not establish that he actually had a 
psychiatric disorder during service.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Psychotic conditions such as 
schizophrenia can be service-connected on such a basis.  
However, the first showing of schizophrenia was in 1977, 
seven years after the veteran's discharge from service.  
Although he has, at times, related he started hearing voices 
shortly after discharge from service, there is no objective 
evidence showing such complaints or any objective evidence 
from which it could reasonably be concluded that 
schizophrenia was manifested within the first post-service 
year.

Since service, the veteran has been treated for mental 
conditions, with a diagnosis of schizophrenia on November 
1977, seven years after separation from service. The 
extensive medical records on file show continuous treatment 
of the veteran's disability from 1977 through 2005. The 
crucial inquiry here is whether the veteran's current mental 
condition, diagnosed as schizophrenia, can be linked to any 
remote incident of service. The Board concludes it cannot. 

During his August 1999 hearing, the veteran and his witnesses 
testified that he first experienced delusions while in 
service, and first received treatment a few months after 
discharge from the Air Force. Extensive attempts have been 
made by the RO to retrieve these records, but to no avail. 


Three private medical examiners evaluated the veteran and 
submitted reports to the SSA in connection with his claim for 
SSA disability benefits. In February 1978, Dr. LPG noted that 
the veteran was seen by a psychiatrist while in the Air Force 
in 1977, in which he received a "medical discharge." 

The veteran was afforded a medical examination by Dr. GWM in 
April 1979 by the SSA in which Dr. GWM concluded that the 
veteran had "chronic paranoid schizophrenia." Dr. GWM 
further opined that the veteran "developed an illness 
characterized by hearing voices while in the service about 
1970." 

In contrast, a March 2005 opinion by private examiner Dr. HMS 
states that the veteran "got sick at age 27," or in 1975, 
five years after service. 

The veteran was afforded a VA examination in August 2005 to 
determine if there was a likely link between the veteran's 
current disability and any remote incident of service. The VA 
examiner had the file to review, to include the opinions of 
Dr. LPG, Dr. GWM, and Dr. HMS. The examiner also diagnosed 
the veteran with chronic schizophrenia, paranoid type, 
opining as follows:

[Dr. GWM's] opinion described [the veteran] as having 
chronic schizophrenia and this is consistent with what 
he shows now. During that examination by [Dr. GWM], he 
comments that the patient was hearing voices while in 
the service about 1970. The patient is not able to 
confirm this and there is no reference to it found in 
any medical record as noted in the patient's chart and 
C-file. It cannot be stated that the patient's 
schizophrenia is related to his time in the service. 
Based upon this evaluation and review of records and the 
history provided by the patient, it is less likely that 
the patient's schizophrenia is related to his time in 
the service. It appears to have developed afterwards as 
the patient describes it. (Emphasis added).

The Board finds the VA examiner's opinion compelling. It is 
based on a complete review of the record without resorting to 
speculation or relying on the veteran's recollection of his 
medical history. The examiner was specifically asked to 
render an opinion regarding the etiology of the veteran's 
condition, and therefore his conclusion is definitive backed 
by detailed findings.

In contrast, Dr. LPG, Dr. GWM, and Dr. HMS rely on the 
veteran's inconsistent reported medical history in rendering 
their opinions. The factual evidence shows that the veteran 
was discharged from the Air Force in October 1970 and was 
never treated for a psychiatric problem during service. There 
is no documentation of any in-service delusional incident, to 
include complaints of hearing voices. The veteran's medical 
records first show a diagnosis for schizophrenia in 1977, 
seven years after separation from service. The opinions of 
Dr. LPG and Dr. HMS are based on incorrect medical history 
and therefore are not probative. See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).

Although Dr. GWM's opinion seems to suggest that the 
veteran's condition first manifested in 1970, at second 
glance it is clear Dr. GWM is merely relaying the veteran's 
own rendition of his past history. Indeed, Dr. GWM noted in 
his evaluation report that "the history the patient gave me 
varied markedly in terms of time from that reported by [Dr. 
LPG], who pictured the patient as discharged from the Air 
Force in mid 1977 medically, after having been seen by a 
psychiatrist." Dr. GWM clearly was not proffering an 
explanation of etiology for the veteran's condition, but 
rather was reporting the veteran's history as described.

Moreover, the history given by the veteran of hearing voices 
since service was only given to medical providers after he 
first filed his claim for VA compensation.  When he first 
sought treatment in October 1977 at South Dade, he never 
reported such a history. The same is true for his allegation 
that he began to receive VA treatment in 1971 for his 
psychiatric disorder.  When he first sought treatment at 
South Dade, he denied any prior psychiatric treatment.  It 
was only after he filed his claim for VA compensation in 
January 1978 that he began reporting a history of earlier 
symptoms and treatment - to Dr. LPG in February 1978 and to 
Dr. GWM in April 1979.


Not only is the veteran's history reported to medical 
treaters inconsistent and therefore unreliable, but at other 
times it is outright false.  He told Dr. LPG in 1978 that he 
had just been discharged from the service six months earlier, 
receiving a medical discharge after seeing a psychiatrist.  

The Board has considered the statements of the veteran and 
his family and sympathizes with the veteran's current 
condition. Regrettably, there simply is no probative evidence 
causally linking the veteran's schizophrenia with his time in 
service and therefore service connection is not warranted. As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claim. As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for schizophrenia must be denied. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by letters sent 
to the veteran in March 2002, April 2004, and April 2005. 
Those letters advised the veteran of the information 
necessary to substantiate his claims, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2005). The April 2005 
letter told him to provide any relevant evidence in his 
possession. See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II). The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). That was not 
done in this case, and it was legally impossible to do so 
where the rating decision on appeal was rendered two years 
before enactment of the VCAA.  However, the veteran still has 
the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above. Any defect with respect to the timing of the VCAA 
notice requirement was harmless error. See Mayfield, supra.  
Although the notice provided to the claimant in 2002 was not 
given prior to the first adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in July 2004 and again in August 
2005.  Not only has he been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied. The veteran's service medical records and VA 
medical records are in the file. Private medical records 
identified by the veteran have been obtained, to the extent 
possible. The veteran's SSA records are in the file. 

The veteran claims he was treated by a VAMC in Miami, Florida 
from December 1970 through early 1971. The RO made several 
attempts to request and obtain these treatment records. The 
VAMC, in a June 2004 response, indicated that no records were 
found for those years.  The Board has also located a response 
from the VAMC in Miami in October 1979 that no records were 
located for treatment allegedly received since 1970. The 
veteran has at no time referenced any other outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The claimant was afforded medical examination to obtain an 
opinion as to whether his psychiatric condition, namely 
schizophrenia, can be directly attributed to service. In 
regards to his PTSD claim to reopen, VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is not new and 
material, the claim is not reopened, and VA has no further 
duties to the veteran with respect to that particular claim. 
See, e.g., VBA Fast Letter 01-13 (February 5, 2001). VA does 
not have a duty to provide the veteran a VA examination if 
the claim is not reopened. The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim. 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2005). As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate his claim. Since no new and material evidence 
has been submitted in conjunction with the recent claim, an 
examination is not required. 

Further examination or opinion is not needed on his 
schizophrenia claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service. This 
is discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran. In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. Therefore, the Board may proceed to 
consider the merits of the claims, as indicated above.  


ORDER

The appeal to reopen a claim of service connection for post-
traumatic stress disorder (PTSD) is denied.

Entitlement to service connection for schizophrenia is 
denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


